963 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Erwin Donnell BULLOCK, Plaintiff-Appellant,v.Edward MORRIS, Deputy Director, Adult Services;  James A.Smith, Jr., Regional Administrator;  Samuel Batts,Facility Director; Clarence Jackson,Chairman, Virginia ParoleBoard, Defendants-Appellees.
No. 91-6551.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 5, 1992Decided:  May 28, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-90-138-R)
Erwin Donnell Bullock, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Erwin Donnell Bullock appeals the jury's verdict in favor of the Defendants in his 42 U.S.C. § 1983 (1988) action, claiming denial of access to the courts.  Our review of the evidence presented and the district court's instructions to the jury reveal that this appeal is without merit.   See Ex parte Hull, 312 U.S. 546 (1941) (reasonable access by prisoners to both state and federal courts is guaranteed right);  Hudspeth v. Figgins, 584 F.2d 1345 (4th Cir. 1978) (retaliation against prisoner for exercise of post-conviction rights states claim), cert. denied, 441 U.S. 913 (1979);   Bell v. Wolfish, 441 U.S. 520 (1979) (inquiry of federal courts into prison management is limited to whether particular system violates any constitutional prison).


2
Accordingly, we affirm the jury verdict for the Defendants.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED